DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Terada et al (USPN 2007/0025043).
	Regarding claim 18, Terada discloses a coil component (see figures 1a, 2, 3) comprising: 
a first coil (23);
a second coil (21) that magnetically couples with the first coil and causes a negative inductance (97) to be generated (see figure 3);
an electrode (40) that is provided at a position adjacent to or in a vicinity of a portion of the first coil and a portion of the second coil and is grounded; and
an electrode (22) that is directly connected between the first coil and the second coil and is connected to ground (see figures 1a, 2).
2.	Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zeng et al (USPN 2016/0182001).
	Regarding claim 18, Zeng discloses a coil component (see figures 1a, 2, 3) comprising: 
a first coil (L1);
a second coil (L2) that magnetically couples with the first coil and causes a negative inductance to be generated (see par. 0033);
an electrode (40) that is provided at a position adjacent to or in a vicinity of a portion of the first coil and a portion of the second coil and is grounded (32); and
an electrode (34) that is directly connected between the first coil and the second coil and is connected to ground  (electrically connected to the ground terminal 32) (see figure 3).
Allowable Subject Matter
3.	Claims 1, 3-17 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A coil component comprising: a spacing between the electrode and an adjacent wiring line of at least one of the first coil and the second coil is smaller than at least one of a spacing between adjacent wiring lines of the first coil and a spacing between adjacent wiring lines of the second coil as recited in claim 1.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836